American Funds Insurance Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary December 27, 2012 Document Control Division of Investment Management Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC 20549 Re: American Funds Insurance Series File No. 002-86838 and No. 811-03857 Dear Sir or Madam: On behalf of the Series, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933 are exhibits containing interactive data format risk/return summary information. The interactive data files included as an exhibit to this filing relate to the form of prospectus filed with the Securities and Exchange Commission on December 5, 2012 pursuant to Rule497 (Accession No. 0001537151-12-000039), which is incorporated by reference into this filing. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka cc: Sally Samuel Division of Investment Management – Office of Insurance Products
